In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00125-CV

IONE STAVRON & SERAFIM STEVEN                 §    On Appeal from the Probate Court
STAVRON, Appellants                                No. 1

V.                                            §    of Tarrant County (2013-PR00606-1-F)

                                              §    December 12, 2019
SURETEC INSURANCE COMPANY,
Appellee                                      §    Opinion by Justice Birdwell

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Ione Stavron and Serafim Steven Stavron shall equally

split the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell